DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,406,334 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art of record fails to teach, disclose or render obvious “at least one resiliently flexible portion configured to deform in response to application of a user applied external force applied through the skin of the recipient so as to advance a portion of the treatment substance through the delivery tube to the distal end of the delivery tube” in addition to other limitations. 	Regarding claim 14, the prior art of record fails to teach, disclose or render obvious “receiving, through the skin of the recipient, a user applied external force to cause the at least one resiliently flexible portion to deform and propel a portion of the treatment substance from the implantable reservoir to the distal end of the delivery tube for delivery to the recipient” in addition to other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is US 8,979,799 to Askarinya. Askarinya discloses a pop-up indicator port (600) that pops up in the alarm state due to the pressure in the introducer channel exceeding a predetermined value (Figures 13A-13B). However, Askarinya fails to disclose that the deformation of the “flexible portion propels a portion of the treatment substance from the implantable reservoir to the distal end of the delivery tube” in addition to other limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783